                                                                            FILED
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                              JUL O9 2019
                          MISSOULA DIVISION                                Clerk, U.S Di&trict Court
                                                                             District Of Montana
                                                                                   Missoula


CONFEDERATED SALISH AND                               CV 19-90-M-DLC
KOOTENAI TRIBES,
                                                           ORDER
       Plaintiff/Counterdefendant,

       V.


LAKE COUNTY BOARD OF
COMMISSIONERS; and LORI
LUNDEEN,

       Defendants/Counterclaimants.


      Before the Court is Defendant and Counterclaimant Lake County Board of

Commissioners' Emergency Motion for Expedited Discovery prior to Preliminary

Injunction Hearing. (Doc. 30.)

      IT IS ORDERED that the motion (Doc. 30) is DENIED. The Court has

determined that the dispute between the parties is primarily legal in nature and that

expedited factual discovery is unnecessary for resolution of the County's pending

motion for a preliminary injunction.

      DATED this 9th day of July, 2019.




                                       Dana L. C hristensen, C hief istrict Judge
                                       United States Distri ct Court
